COURT OF APPEALS
                              EIGHTH DISTRICT OF TEXAS
                                   EL PASO, TEXAS

RICKY DALE HEFFEL,                            §                     No. 08-15-00026-CR
                          Appellant,
                                              §                        Appeal from the
v.
                                              §               County Criminal Court No. 4
THE STATE OF TEXAS,
                           Appellee.          §                    of Denton County, Texas

                                              §                    (TC#CR-2011-08522-D)

                                              §
                                       ORDER
       The Court on its own motion ORDERS the Official Court Reporter for the County

Criminal Court No. 4 of Denton County, Texas, to electronically submit a supplemental

reporter’s record with State’s Exhibit 4, the Lake Dallas Police Department DVD entitled “Rick

Dale Heffel Certified Copy #64.” The supplemental reporter’s record containing State’s Exhibit

4 (the DVD) is due in this Court on or before December 18, 2017.

       IT IS SO ORDERED THIS 6TH DAY OF DECEMBER, 2017.


                                           PER CURIAM

Before McClure, C.J., Rodriguez, and Hughes, JJ.
Hughes, J., not participating